 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ARNOLD RAY ECKLUND,                               No. 2:18-cv-2508 AC P
12                      Plaintiff,
                                                       ORDER AND FINDINGS AND
13          v.                                         RECOMMENDATIONS
14   FOX, et al.,
15                      Defendants.
16

17          By order filed September 21, 2018, plaintiff was ordered to file a completed in forma

18   pauperis application or pay the required filing fee, and was cautioned that failure to do so would

19   result in a recommendation that this action be dismissed. ECF No. 6. Plaintiff did not file an

20   application to proceed in forma pauperis or pay the filing fee, and instead filed a notice in which

21   he appeared to request voluntary dismissal of his complaint. ECF No. 7. Because it was not clear

22   whether plaintiff was attempting to dismiss this case, he was ordered to clarify for the court

23   whether he wanted to dismiss the case or proceed. ECF No. 8. He was advised that if he did not

24   want to dismiss this case, then he would be required to either pay the filing fee or file an

25   application to proceed in forma pauperis within thirty days. Id. He was once again warned that

26   failure to do so would result in a recommendation that the case be dismissed. Id. Plaintiff has not

27   notified the court as to how he would like to proceed. He has also failed to pay the filing fee or

28   file an application to proceed in forma pauperis and his time for doing so has passed. It will
                                                       1
 1   therefore be recommended that this action be dismissed for failure to comply with a court order
 2   and failure to prosecute.
 3             It appears that plaintiff may have been recently moved to a different institution, as the
 4   California Department of Corrections’ inmate locator indicates that he is currently housed at the
 5   California Health Care Facility. The Clerk of the Court will therefore be directed to serve
 6   plaintiff at both the California Health Care Facility and his address of record.
 7             In accordance with the above, IT IS HEREBY ORDERED that:
 8             1. The Clerk of the Court shall randomly assign a United States District Judge to this
 9   action.
10             2. The Clerk of the Court shall serve a copy of this order and findings and
11   recommendations on plaintiff at both his address of record and at the California Health Care
12   Facility, P.O. Box 32050, Stockton, CA 95213.
13             IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice for
14   failure to comply with a court order and failure to prosecute.
15             These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
17   after being served with these findings and recommendations, plaintiff may file written objections
18   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
19   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
20   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
21   (9th Cir. 1991).
22   DATED: December 18, 2018
23

24

25

26

27

28
                                                         2
